                                                            June 7, 2021
VIA ECF
Honorable Jesse M. Furman, U.S.D.J.
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

               Re:    David Lopez v. Nelson Management Group, Ltd., et al.,
                      Case No. 1:21‐cv‐00865 (JMF)

Dear Judge Furman:

         This firm represents the Defendants in the above‐referenced action. Pursuant to
Sections 1.A and 1.E of Your Honor’s Individual Rules and Practices, we respectfully seek, on
consent, an adjournment of the initial pretrial conference in this matter until Wednesday,
August 11, 2021 at 4:30 p.m., or another date and time as soon thereafter as may be convenient
for this Court.

        This is the second request by any party for an adjournment of the initial pretrial
conference, originally scheduled for May 5, 2021. See Dkt. 5. Pursuant to this Court’s Order
scheduling the initial conference, the parties were directed to participate in a mediation
conference to be held no later than two weeks before the initial pretrial conference, although a
conflict prevented the parties from participating in mediation within that schedule. Since the
prior application, the parties have requested referral to the Southern District’s court‐annexed
Mediation Program, a mediator has been assigned and the parties have agreed to schedule a
mediation conference for July 22, 2021 at 10:00 am.

        Accordingly, to permit the parties to attempt to mediate their dispute before
commencing formal discovery, and in light of this Court’s Order, entered today, see Dkt. 22,
advising that the Court will not hold the initial conference as rescheduled for June 16, 2021 and
will instead hold the initial conference by telephone, albeit perhaps at a different time,
Defendants request that the Court adjourn any initial pretrial conference through at least
Wednesday, August 11, 2021. Defendants also request that the other interim deadlines set forth
in this Court’s February 1 Order, including the deadlines to hold the Rule 16 conference and
submit the parties’ joint letter, be extended commensurate with any rescheduled initial pretrial
conference date.

       We have conferred today with counsel for Plaintiff, who consents to this application.
C LIFTON B UDD & D E M AR IA , L LP


Hon. Jesse M. Furman, U.S.D.J.
June 7, 2021
Page 2



         We thank the Court for its consideration of this request.

                                                      Respectfully Submitted,

                                                      CLIFTON BUDD & DEMARIA, LLP
                                                      Attorneys for Defendants

                                              By:     Stephen P. Pischl
cc:      VIA ECF
         Honorable Stewart D. Aaron
         United States Magistrate Judge
         United States District Court
         Southern District of New York

         ABDUL HASSAN LAW GROUP, PLLC
         Attorneys for the Plaintiffs




      The initial pretrial conference, currently scheduled for June 16, 2021, is hereby RESCHEDULED for
      August 11, 2021, at 4:30 p.m. The Clerk of Court is directed to terminate ECF No. 23. SO
      ORDERED.




                                                    June 8, 2021




                                                -2-
